Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise covered by the above named appeals for reappraisement consists of wool wearing apparel exported from Italy during 1961.
IT IS FURTHER STIPULATED AND AGREED that the price, at the time of exportation to the United States of the merchandise undergoing appraisement, at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised unit invoice value less the addition for packing which was already included in said invoice unit values.
IT IS FURTHER STIPULATED AND AGREED that these appeals for reap-praisement be submitted on this stipulation.
On the agreed facts, I find and bold export value, as that value is defined in section 402a (d) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the merchandise herein involved and that such value in each case is the appraised unit invoice value, less the addition for packing which was included in said invoice unit values.
Judgment will be rendered accordingly.